DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022, has been entered.
Claims 2, 3, 13-17, 22, 26-29 and 32-37 are currently pending in the application.  Claims 12, 21, 30 and 31 have been cancelled.  All previous rejections of claims 12, 21, 30 and 31 have been withdrawn in view of the cancellation of claims 12, 21, 30 and 31.
The Examiner notes that claim 2 was not properly marked to show all of the amendments to the claim.  In particular, the phrase “wherein the beverage does not comprise a rare sugar” was not underlined to show its addition.  However, in order to promote compact prosecution, the claims filed April 5, 2022, will be examined.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 has been amended to state that the beverage does not comprise a rare sugar.  However, claim 14 claims the beverage further comprises one or more rare sugars, and claim 15 depends from claim 14 and limits the rare sugars.  Therefore, claims 14 and 15 are not considered to further limit claim 2.  For purposes of examination, claims 14 will be considered an independent claim, with claim 15 depending from claim 14, and will be considered to claim the beverage of claim 2, but comprising a rare sugar.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2014/0272068; cited on the IDS filed November 19, 2019).  Claim 14 is being treated as a separate independent claim incorporating all of the limitations of claim 2, as set forth above in the 112 (d) rejection.
Prakash et al. teach beverages comprising rebaudioside M [0016].  The rebaudioside M is taught to be a pure compound [0188].  The beverage can be a zero-calorie beverage [0170].  Prakash et al. further teach beverages comprising siamenoside 1 and a liquid matrix [0200]. Therefore, it would have been obvious to have provided a zero-calorie beverage comprising a liquid matrix, siamenoside and rebaudioside M as claimed, as zero-calorie beverages including these components are suggested by Prakash et al.  Further, the siamenoside having a purity as claimed would have been obvious over the teachings of Prakash et al., as Prakash et al. teach the inclusion of the compound itself, not a composition comprising siamenoside.
Regarding the amounts of rebaudioside M and siamenoside, Prakash et al. teach the beverage comprising from about 30 to 250 ppm rebaudioside M [0215], which overlaps the claimed range, and about 100 ppm or less siamenoside as a sweetness enhancer [0067], which touches the claimed range.  Therefore, Prakash et al. generally teach beverages comprising a greater amount of rebaudioside M than siamenoside.  Given that both the prior art and the instant invention teach zero-calorie beverages comprising rebaudioside M and siamenoside, the claimed ranges are not considered to provide an unobvious contribution over the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, Prakash et al. teach that siamenoside may be a sweetener in beverages [0229].  They further teach that the concentration of the natural high potency sweeteners can vary depending on the identity of the beverage and the desired temporal and flavor properties [0214].  Therefore, it would have been obvious to have included siamenoside in an amount as claimed where the sweetness contribution of siamenoside was desired.  This would have required no more than routine experimentation where a known sweetener is being employed for its reported purpose to provide the predictable result of a sweetened beverage.
Prakash et al. teach rare sugars in beverages as a replacement for sucrose in combination with non-caloric and low-caloric natural sweeteners [0004, 0006].  Rare sugars taught by Prakash et al. include D-allose, L-ribose, D-psicose, D-tagatose, L-glucose, L-fucose, L-arabinose and D-turanose [0008].

Claims 2, 3, 16, 17, 22, 26-29 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2014/0342043; cited on IDS filed April 5, 2022).  
Regarding claim 2, Bell et al. teach beverages comprising rebaudioside M having at least 90% purity and a liquid matrix, along with additional sweeteners that include siamenoside [0044; 0061].  The beverage can be a zero-calorie beverage [0059].  Bell et al. teach reb M may be included in beverages at about 100 ppm, 200 ppm and 300 ppm [0049].   These amounts overlap the claimed range.
Bell et al. further teach that the reb M may provide 20 to 99.9% of the total sweetening of the beverage product, with an additional sweetener providing the balance [0038].  Therefore, where Bell et al. teach that siamenoside can be the additional sweetener as set forth above, it would have been obvious to have provided a beverage comprising amounts of reb M and siamenoside as claimed based on the teachings of Bell et al. where reb M is taught to be combined with additional sweeteners.  This would have required no more than routine experimentation where both the prior art and the instant invention are utilizing combinations of reb M and siamenoside to sweeten zero-calorie beverages.
Regarding claim 3, Bell et al. teach siamenoside as a natural high intensity sweetener to be included in beverages [0061], it would have been obvious to have included siamenoside as the only mogroside in the beverage as Bell et al. do not require the presence of more than one mogroside.
Regarding claims 16 and 17, Bell et al. teach polyols including mannitol, erythritol and sorbitol for inclusion in their beverages [0056].
Regarding claim 22, Bell et al. teach a beverage comprising a blend of reb M and siamenoside as set forth above with regard to claim 2.  Bell et al. further teach that the ratio of sweetening provided by reb M and any other sweetener ranges from 1:5 to 99:1 [0038], and where Bell teaches that the target sweetness is 10 Brix [0059], it would have been obvious to have utilized siamenoside to provide a sweetness equivalence of at least 5 Brix as this is half of the total sweetness desired by Bell et al., and, at a sweetness ratio of 1:1, falls within the ratio reported by Bell et al. for sweetening of reb M and any additional sweetener utilized.
Regarding claims 26 and 27, Bell et al. teach beverages according to their invention include carbonated and non-carbonated beverages [0001].
Regarding claims 28 and 29, Bell et al. do not teach the weight ratio of reb M to siamenoside.  However, as set forth above with regard to claim 22, where Bell et al. allow for different sweetening ratios of reb M and siamenoside, it would have been obvious to have utilized a greater amount (by weight) of reb M than siamenoside in order to provide a beverage having the desired final sweetness.  This would have required no more than routine experimentation, as Bell et al. disclose that different amounts of reb M can be used in combination with additional sweeteners including siamenoside to sweeten beverages.
Regarding claim 32, Bell et al. teach that the target sweetness of their beverages is one that achieves the sweetness equivalent to 10 Brix of sugar [0059].
Regarding claims 33 and 34, Bell et al. teach beverages according to their invention include cola beverage, frozen beverages, frozen carbonated beverages [0001; 0007].  Fruit flavors taught for use in the beverages of Bell et al. include lemon, lime, orange, grape and pineapple [0071].  Given Bell et al. teach both carbonated and non-carbonated beverages, it would have been obvious to have provided “sparkling” fruit-flavored beverages as claimed given the claimed fruit flavors, and carbonated beverages, are known in the prior art.
Regarding claims 35 and 36, Bell et al. teach organic acid additives in their beverage including benzoic acid, lactic acid, and sodium, calcium and potassium salts of citric, benzoic and sorbic acids [0065; 0079].
Regarding claim 37, Bell et al. teach the organic acid additive present at 2040 ppm, falling within the claimed range (e.g., Table 6 sodium benzoate at 2.04 g in 1 L).

Claims 2, 3, 13, 16, 17, 22, 26-29 and 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2014/0343262).  
Regarding claim 2, Prakash et al. teach beverages comprising rebaudioside M (i.e., reb X) and a liquid matrix, along with additional sweeteners [0546].  The rebaudioside M is taught to have a purity of greater than 90% [0225].  The beverage can be a zero-calorie beverage [0575].  Additional sweeteners taught by Prakash et al. include siamenoside [0248]. Therefore, it would have been obvious to have provided a zero-calorie beverage comprising a liquid matrix, siamenoside and rebaudioside M as claimed, as zero-calorie beverages including these components are suggested by Prakash et al.  Further, the siamenoside having a purity as claimed would have been obvious over the teachings of Prakash et al., as Prakash et al. teach the inclusion of the compound itself, not a composition comprising siamenoside.
Regarding the amounts of rebaudioside M and siamenoside, Prakash et al. teach the beverage comprising from about 200 to 500 ppm rebaudioside M [0576], which overlaps the claimed range, and about 0.1 to 3,000 ppm siamenoside in a beverage [0248], which encompasses the claimed range.  Therefore, given that both the prior art and the instant invention teach zero-calorie beverages comprising rebaudioside M and siamenoside, the claimed ranges are not considered to provide an unobvious contribution over the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Prakash et al. further teach that the concentration of the natural high potency sweeteners can vary depending on the desired temporal and flavor properties [0250].  Therefore, it would have been obvious to have included siamenoside in an amount as claimed where the sweetness contribution of siamenoside was desired.  This would have required no more than routine experimentation where a known sweetener is being employed for its reported purpose to provide the predictable result of a sweetened beverage.
Regarding claim 3, where Prakash et al. teach siamenoside as a natural high intensity sweetener to be included in beverages [0248, 0551], it would have been obvious to have included siamenoside as the only mogroside in the beverage as Prakash et al. do not require the presence of more than one mogroside.
Regarding claim 13, Prakash et al. teach that additional sweeteners in the beverages can be glycosylated natural high potency sweeteners [0249].  Given that steviol glycosides are natural high potency sweeteners, based on these teachings, it would have been obvious to have included glycosylated steviol glycosides in the beverage of Prakash et al.
Regarding claims 16 and 17, Prakash et al. teach polyols including mannitol, erythritol and sorbitol for inclusion in their beverages [0243; 0263; 0577].  
Regarding claim 22, Prakash et al. do not specifically teach the siamenoside present in amount of provide a sweetness equivalence of at least about 5 degrees Brix.  However, Prakash et al. do teach their sweetener compositions are provided to have a sweetness equivalence from about 0.5 to about 14 degrees Brix [0024], and teach the amount of reb X to provide varying sweetness equivalent.  Therefore, given that 10 Brix was a known target sweetness, and siamenoside is taught as a high intensity natural sweetener [0248], it would have been obvious to have provided the zero-calorie beverage of Prakash et al. with siamenoside present in an amount to provide a sweetness equivalence of at least 5 degrees Brix as siamenoside is taught to be a sweetener for inclusion in the beverages of Prakash et al.
Regarding claims 26 and 27, Prakash et al. teach beverages according to their invention include carbonated and non-carbonated beverages [0541].
Regarding claims 28 and 29, Prakash et al. teach the beverage comprising amounts of reb X (i.e., reb M) and siamenoside as set forth above with regard to claim 2.  While the prior art does not teach weight ratios as claimed, given that both the prior art and the instant invention teach zero-calorie beverages comprising rebaudioside M and siamenoside, the claimed ratios are not considered to provide an unobvious contribution over the prior art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 32, Prakash et al. teach their sweetener compositions are provided to have a sweetness equivalence from about 0.5 to about 14 degrees Brix [0024].  Therefore, given that 10 Brix falls within the range of Prakash et al., it would have been obvious to have provided the zero-calorie beverage of Prakash et al. with a sweetness intensity equivalent to 10 Brix as this sweetness is known to be acceptable in beverages.
Regarding claims 33 and 34, Prakash et al. teach beverages according to their invention including enhanced sparking beverages and fruit-flavored sparkling beverages including orange, lemon-lime, grape, strawberry and pineapple, as well as ginger ale, soft drinks, root better and colas [0541].
Regarding claims 35 and 36, Prakash et al. teach organic acid additives in their beverage including benzoic acid, lactic acid, and sodium, calcium, potassium and magnesium salts of citric, malic, tartaric and fumaric acids [0271-0272].
Regarding claim 37, Prakash et al. teach the organic acid additive present at from about 10 ppm to about 5,000 ppm [0272].
Response to Arguments

Applicant's arguments filed April 5, 2022, have been fully considered, but to the extent they apply to the rejections above, they are not persuasive.
Applicant argues that the instant invention utilizes siamenoside I in a sweetening amount, while the prior art includes it as a sweetness enhancer (Remarks, pp. 5-6).
This argument is not persuasive.  The instant claims require siamenoside in an amount with a lower limit of “about 120 ppm”.  Applicant has not provided comparative data showing where, between the prior art’s 100 ppm and the claimed “about 120 ppm” the function of siamenoside changes from “sweetness enhancing” to “sweetening.”  Further, where the claims are to the beverage “comprising” the siamenoside, sweeteners in addition to the rebaudioside M may be present in the beverage and the siamenoside could be considered to both “enhance” the sweetness of the beverage, as well as provide sweetness.  
The examiner finds no data in the instant specification comparing zero-calorie beverages comprising siamenoside in amounts less than claimed.  Further, looking to the tables on p. 50 and p. 52 of the specification as originally filed, the beverage comprising no siamenoside plus 480 ppm Reb M and the beverage comprising 120 ppm siamenoside plus 360 ppm Reb M had the same (and highest) overall preference ratings, while increasing the amount of siamenoside in the beverage resulted in a decrease in the preference ratings.  Therefore, without more evidence, it cannot be said that the claimed amount of siamenoside provides an unexpected result where it appears that a lower amount of siamenoside in beverages also comprising rebaudioside M is actually preferable.
Applicant argues that a person of ordinary skill would have understood the unpredictability in the sweetener art, and therefore the claimed invention would not have been obvious as Prakash provides no motivation for a person to select rebaudioside M in combination with siamenoside with a reasonable expectation of success (Remarks, pp. 6-11).
This argument is not persuasive.  The examiner agrees that there is unpredictability in the sweetener art.  However, the level of experimentation is also very high as evidenced by the breadth of the disclosure in Prakash (both Prakash references relied upon above).  The art allows for many different amounts of reb M/reb X to be included in beverages, depending on the attributes desired in the final beverage.  This includes the flavor, the sweetness, etc.  Therefore, where applicant points to the table on p. 46 showing the beverage comprising 120 ppm Reb M and 360 ppm siamenoside was “most preferred,” the Examiner notes that this result is different than the results shown on p. 50 and p. 52 of the originally filed specification, where it is the beverages comprising 480 ppm reb M alone, or 360 ppm reb M and 120 ppm siamenoside, that are “most preferred.”  Further, where the rating on p. 52, for example, are 2.4 for the beverages comprising 480 ppm reb M alone, or 360 ppm reb M and 120 ppm siamenoside, and the rating is 2.8 for the beverages comprising 240 ppm reb M and 240 ppm siamenoside, or 120 ppm reb M and 360 ppm siamenoside, it is unclear if these ratings are statistically significant such that it can be said that a rating of 2.4 is “unexpectedly” better than a rating of 2.8.
The only beverages that consistently rate poorly are the beverages that utilize siamenoside alone, or RA plus siamenoside.  However, given that the newly applied prior art is directed to beverages where rebaudioside M is the primary sweetening component, and the Prakash reference with rare sugars also does not require reb A as a sweetener in their compositions, these comparisons are not sufficient to overcome the applied prior art.
 Therefore, given the inconsistencies of the concentrations of reb M and siamenoside in beverages in the instant specification that are considered “most preferred,” applicant is not considered to have provided convincing evidence of unexpected results commensurate in scope with the claims.  Clearly, the additional components present in the beverage (e.g., flavor and carbonation) also affect the sensory ratings.  It is not the blend of siamenoside and reb M alone that makes the beverage “more preferred.”  

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791